COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-18-00108-CV


IN THE INTEREST OF C.W.,
A CHILD




                                    ----------

         FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 323-105491-17

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

     Appellant S.W. (Father) appeals the trial court’s final order terminating his

parental rights to C.W. See Tex. Fam. Code Ann. § 161.001(b) (West Supp.

2017). The trial court found by clear and convincing evidence that Father




     1
      See Tex. R. App. P. 47.4.
constructively abandoned C.W. and that terminating Father’s parental rights was

in C.W.’s best interest. 2 See id. § 161.001(b)(1)(N), (b)(2).

      Father’s appointed counsel’s brief shows that he has (1) professionally

evaluated the record, (2) shown why there are no reversible appellate grounds,

(3) referenced any grounds arguably supporting the appeal, and (4) concluded

the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort

Worth 2003, order) (holding Anders procedures apply in parental-termination

cases), disp. on merits, No. 02-01-00349-CV, 2003 WL 2006583 (Tex. App.—

Fort Worth May 1, 2003, no pet.) (mem. op.). Further, counsel indicated that he

had provided Father with a copy of his Anders brief, informed him how to obtain a

copy of the appellate record, and notified him that he had the right to file a

response. See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014).

We also provided Father with a copy of counsel’s Anders brief and informed him

that he could review the record and file a response, and we gave him until May 8,

2018, to notify us if he intended to respond. See id. Father has not responded. 3


      2
       The trial court also terminated C.W.’s mother’s parental rights, but she
has not appealed.
      3
       Our notification to Father, which we mailed to his last-known address, was
returned as undeliverable. Father did not appear for trial and, at that time was
believed to be in Mississippi. The caseworker testified that Father had told her
that he did not want to work any services and that the Department “needed to do
whatever [it] needed to do because [he and C.W.’s mother] weren’t coming
back.”


                                          2
Additionally, appellee the Department of Family and Protective Services informed

this court that it agreed with counsel’s Anders brief and declined to file a formal

response.

      In reviewing an Anders brief, we are to independently determine whether

there are any arguable grounds for reversal and, thus, whether counsel correctly

determined that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); K.M., 2003 WL 2006583, at *2; In re AWT,

61 S.W.3d 87, 89 (Tex. App.—Amarillo 2001, no pet.). Our review of the record

reveals that Father had notice of the grounds alleged for terminating his parental

rights, and although Father voluntarily did not appear for trial, that Father’s

appointed counsel was given the opportunity to present evidence and to defend

Father’s interests by cross-examining the adverse witness. Further, the evidence

considered by the trial court legally and factually supported the trial court’s

findings that (1) Father’s actions satisfied at least one ground listed in section

161.001(b)(1) and alleged in the termination petition and (2) terminating Father’s

parental rights was in C.W.’s best interests under section 161.001(b)(2). 4 See


      4
        The trial court found grounds under section 161.001(b)(1)(N) (parent
constructively abandoned child) as alleged in the Department’s petition.
Counsel’s Anders brief mistakenly addresses grounds under sections
161.001(b)(1)(A) (parent left child with another and expressed intention not to
return), (B) (parent left child with another without providing adequate support for
child and remained away for at least three months), and (O) (parent failed to
comply with court orders) and fails to address section 161.001(b)(1)(N). After
reviewing the record ourselves and after construing counsel’s brief liberally, we
agree that the record shows that Father constructively abandoned C.W., who had
been in the Department’s care for not less than six months, and that (1) the

                                        3
generally In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (recognizing appellate

court need not detail the evidence if affirming termination judgment). These

findings were based on credibility and weight-of-the-evidence choices that we

may not second-guess. See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re

J.P.B., 180 S.W.3d 570, 573 (Tex. 2005); In re L.M.I., 119 S.W.3d 707, 712 (Tex.

2003).

        We find nothing in the record arguably supporting Father’s appeal; thus,

we affirm the trial court’s final termination order. We remind counsel of his

continuing duty to represent S.W. until he has exhausted his proceedings,

including possibly filing a petition for review in the supreme court. See In re P.M.,

520 S.W.3d 24, 27–28 (Tex. 2016); In re D.T., No. 02-17-00061-CV,

2017 WL 2806323, at *1 (Tex. App.—Fort Worth June 29, 2017, no pet.) (mem.

op.).




                                                    /s/ Elizabeth Kerr
                                                    ELIZABETH KERR
                                                    JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and KERR, JJ.

DELIVERED: July 5, 2018

Department had made reasonable efforts to return C.W. to Father; (2) Father had
not regularly visited or maintained significant contact with C.W.; and (3) Father
had shown an inability to provide C.W. with a safe environment. See Tex. R.
App. P. 38.9 (“Briefing Rules to Be Construed Liberally”).


                                         4